UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): June 23, 2011 QSGI INC. (Exact Name of Registrant as Specified in its Charter) Delaware (State or Other Jurisdiction of Incorporation) 001-32620 (Commission File Number) 13-2599131 (IRS Employer Identification Number) 400 Royal Palm Way, Palm Beach, FL33480 (Address of Principal Executive Office) Registrant’s telephone number, including area code: (561) 629-5713 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13c-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS This Form 8-K and other reports filed by us from time to time with the Securities and Exchange Commission (collectively the “Filings”) contain or may contain forward-looking statements and information that are based upon beliefs of, and information currently available to, our management as well as estimates and assumptions made by our management. When used in the filings the words “anticipate”, “believe”, “estimate”, “expect”, “future”, “intend”, “plan” or the negative of these terms and similar expressions as they relate to us or our management identify forward looking statements. Such statements reflect the current view of our management with respect to future events and are subject to risks, uncertainties, assumptions and other factors (including the risks contained in the section of this report entitled “Risk Factors”) as they relate to our industry, our operations and results of operations, and any businesses that we may acquire. Should one or more of the events described in these risk factors materialize, or should our underlying assumptions prove incorrect, actual results may differ significantly from those anticipated, believed, estimated, expected, intended or planned. Although we believe that the expectations reflected in the forward looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. Except as required by applicable law, including the U.S. federal securities laws, we do not intend to update any of the forward-looking statements to conform them to actual results. The following discussion should be read in conjunction with our financial statements and the related notes that will be filed herein. In this Form 8-K, references to “we,” “our,” “us,” “our company,” “the Company” refer to KruseCom, LLC.In this Form 8-K, references to “QSGI, Inc.” or the “Registrant” refer to QSGI, Inc., a Delaware corporation. ITEM 1.01 ENTRY INTO A MATERIAL DEFINITIVE AGREEMENT Effective June 17, 2011 QSGI, Inc. merged with KruseCom, LLC (“KruseCom”), a company that is primarily engaged in Information Technology Data Security and Compliance.The merger was carried out in accordance with a Share Exchange Agreement dated June 17, 2011 (the “Exchange Agreement”) among KruseCom, a Florida Limited Liability Company formed in October 2009The merger contemplated by the Exchange Agreement is part of the Chapter 11 Plan of Reorganization that was approved by the impaired parties and confirmed by the US Bankruptcy Court on May 4, 2011. The close of the Exchange Agreement transaction (the “Closing”) took place June 17, 2011 (the Closing Date”).On the Closing Date, pursuant to the terms of the Exchange Agreement, QSGI acquired all of the outstanding ownership interests of KruseCom (the “Interests”) from KruseCom in exchange for 190,000,000 shares of QSGI common stock.The Exchange Agreement is incorporated in this report as Exhibit 2.1. As a consequence of the transaction the former owners of KruseCom will become majority owners of QSGI and QSGI will adopt the KruseCom business operation as its primary business.The QSGI Board of Directors will remain in place following the transaction.The financial statements in this report are those of KruseCom.The company will continue to be classified as a smaller reporting company as defined by Rule 229.10(f)(1). ITEM 2.01 COMPLETION OF ACQUISITION OR DISPOSITION OF ASSETS As described in Item 1.01 above, On June 17, 2011 the parties entered into an Exchange Agreement where QSGI, pursuant to the company’s plan of reorganization, will issue 190,000,000 shares of QSGI common stock to the share owners of KruseCom in exchange for all of their ownership interests.The Exchange Agreement is incorporated in this report as Exhibit 2.1. 2 FORM 10 DISCLOSURES Business Forward-Looking Statements And Associated Risk The following discussion should be read in conjunction with our audited Financial Statements and Notes thereto included herein. Certain statements in this Report constitute “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, Section 21E of the Securities Exchange Act of 1934 and the Private Securities Litigation Reform Act of 1995.We intend that such forward-looking statements be subject to the safe harbors created thereby. All such forward-looking information involves risks and uncertainties and may be affected by many factors, some of which are beyond our control.These factors include: Our growth strategies. Anticipated trends in our business and demographics. Our ability to successfully integrate the business operations of recently acquired companies; and Regulatory, competitive or other economic influences. Forward-looking statements involve known and unknown risks, uncertainties and other factors which may cause our actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements.Such factors include, among others, the following:our continued ability to sustain our growth through continuing vendor relationships; the successful consummation and integration of future acquisitions; the ability to hire and retain key personnel; the continued development of our technical, sales, marketing and management capabilities; relationships with and dependence on third-party suppliers; anticipated competition; uncertainties relating to economic conditions where we operate; uncertainties relating to government and regulatory policies; uncertainties relating to customer plans and commitments; rapid technological developments and obsolescence in the products we sell and the industries in which we operate and compete; existing and potential performance issues with suppliers and customers; governmental export and import policies; global trade policies; worldwide political stability and economic growth; the highly competitive environment in which we operate; potential entry of new, well-capitalized competitors into our markets; and changes in our capital structure and cost of capital.The words “believe”, “expect”, “anticipate”, “intend” and “plan” and similar expressions identify forward-looking statements.Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date the statement was made. Risk Factors The following constitute some of the noteworthy risks of an investment in the Company and should be carefully considered by respective investors prior to investing in the Company.The order of the following risk factors is not intended to be indicative of the relative importance of any described risk nor is the following risk factors intended to be inclusive of all the risks of an investment in the Company. Factors Affecting Future Operating Results You should carefully consider the following risk factors, together with all other information contained or incorporated by reference in this filing, before you decide to purchase shares of the Registrant’s stock. These factors could cause our future results to differ materially from those expressed in or implied by forward-looking statements made by us. Additional risks and uncertainties not presently known to us or that we currently deem immaterial may also harm our business. The trading price of the Registrant’s common stock could decline due to any of these risks, and you may lose all or part of your investment. Uncertainty Of Future Financial Results Our future financial results are uncertain. There can be no assurance that we will be profitable, and we may incur losses in the foreseeable future. Achieving and sustaining profitability depends upon many factors, including our ability to raise capital when needed, the success of our various marketing programs, and the maintenance or reduction of expense levels. Fluctuations In Future Quarterly Results We have been in business since October 2009 and have approximately six quarters of historic operating results. Our quarterly operating results may fluctuate based on how well we manage our business. Some of the factors that may affect how well we manage our business include the timing of our delivery of significant orders; our ability to engineer customer solutions in a timely, cost effective manner; our ability to structure our organization to enable achievement of our operating objectives; our ability to meet the needs of our customers and markets; the ability to deliver, in a timely fashion, products for which we have received orders; the length of the sales cycle; the demand for products and services we offer; the introduction or announcements by computer manufacturers relating to the remarketing of new and used equipment; the hiring and training of additional personnel; as well as general business conditions. If we fail to effectively manage our business, this could adversely affect our results of operations. 3 We expect that the size and timing of our sales transactions may vary substantially from quarter to quarter, and we expect such variations to continue in future periods, including the possibility of losses in one or more fiscal quarters. These fluctuations may be caused by delays in shipping certain computer systems for which we receive orders that we expect to deliver during that quarter. In addition, our collection periods may fluctuate due to periodic shortages of goods available for shipment, which may result in the delay of payment from customers who will not pay until their entire order is shipped. Accordingly, it is likely that in one or more future quarters, our operating results could be below investors’ expectations and, as a result, any future public offering of shares of the Registrant’s common stock could be materially adversely affected. Industry cycles may strain our management and resources Cycles of growth and contraction in our industry may strain our management and resources. To manage these industry cycles effectively, we must: improve operational and financial systems; train and manage our employee base; successfully integrate operations and employees of businesses we acquire or have acquired; attract, develop, motivate and retain qualified personnel with relevant experience; and adjust spending levels according to prevailing market conditions. If we cannot manage industry cycles effectively, our business could be seriously harmed. We Have Limited Principal Markets And Customers; We Have Significant Dependence On Major Customers; There Is A Risk Of Industry Concentration We operate solely in the United States. We sell and deliver computer systems, peripheral devices and parts to more than 300 customers throughout the United States and on 6 continents worldwide. For periods ended December 31, 2009 and 2010 and March 31, 2011 sales to our top ten customers comprised 83%, 49% and 54% of revenue respectively.A portion of our revenues is also derived from export sales.For the periods ended December 31, 2009 and 2010 and March 31, 2011 export sales were 0%, 7% and 3% respectively. We cannot be certain that customers that have accounted for significant revenue in past periods will continue to generate revenue. As a result of this concentration of our customers, our results of operations could be negatively affected if any of the following occurs: one or more of our customers becomes insolvent or goes out of business; one or more of our key customers significantly reduces, delays or cancels orders; or one or more of our significant customers selects products or services from one of our competitors. We do not have any exclusive long-term arrangements with our customers for the continued sales of our products or services. Our failure to acquire additional significant or principal customers or to maintain our relationships with our existing principal customers could have a material adverse effect on our results of operations and cash flows. Although we are striving to broaden our market focus to include sales to other markets, both nationally and internationally, in the immediate future we expect that we will continue to derive a substantial percentage of our sales of product to such brokers and remarketers. Accordingly, unfavorable economic conditions or factors that relate to these industries, particularly any such conditions that might result in reductions in capital expenditures or changes in such companies' information processing system requirements, could have a material adverse effect on our results of operations. We Rely On Merchandise Vendors As Sources For Our Products The availability of off-lease and excess inventory computer equipment is unpredictable. We have no long-term arrangements with our vendors that assure the availability of equipment. We purchase equipment from many different vendors, and we have no formal commitments with or from any of them. We cannot assure you that our current vendors will continue to sell equipment to us as they have in the past, or that we will be able to establish new vendor relationships that ensure equipment will be available to us in sufficient quantities and at favorable prices. If we are unable to obtain sufficient quantities of equipment at favorable prices, our business will be adversely affected. In addition, we may become obligated to deliver specified types of computer equipment in a short time period and, in some cases, at specified prices. Because we have no formal relationships with vendors, we may not be able to obtain the required equipment in sufficient quantities in a timely manner, which could adversely affect our ability to fulfill these obligations. 4 We Are Subject To Risks That Our Inventory May Decline In Value Before We Sell It Or That We May Not Be Able To Sell The Inventory At The Prices We Anticipate We purchase and warehouse inventory, most of which is “as-is” or excess inventory of computer equipment. As a result, we assume inventory risks and price erosion risks for these products. These risks are especially significant because computer equipment generally is characterized by rapid technological change and obsolescence. These changes affect the market for refurbished or excess inventory equipment. Our success will depend on our ability to purchase inventory at attractive prices relative to its resale value and our ability to turn our inventory rapidly through sales. If we pay too much or hold inventory too long, we may be forced to sell our inventory at a discount or at a loss or write down its value, and our business could be materially adversely affected. Declining Prices For New Computer Equipment Could Reduce Demand For Our Products The cost of new computer equipment has declined dramatically in recent years. As the price of new computer products declines, consumers may be less likely to purchase refurbished computer equipment unless there is a substantial discount to the price of the new equipment. Accordingly, if we were to sell “as-is” or refurbished equipment directly to end users, we would have to offer the products at a substantial discount to the price of new products. As prices of new products continue to decrease, our revenue, profit margins and earnings could be adversely affected. There can be no assurance that we will be able to maintain a sufficient pricing differential between new products and our “as-is” or refurbished products to avoid adversely affecting our revenues, profit margins and earnings. If We Need Additional Financing For Unanticipated Working Capital Needs Or To Finance Acquisitions, We May Not Be Able To Obtain Such Capital, Which Could Adversely Affect Our Ability To Achieve Our Business Objectives Since Inception, we have been able to generate sufficient funds from its operations to pay for its operating expenses. However, we may need to raise additional funds to finance unanticipated working capital requirements or to carry out its business plan. If funds are not available when required for unanticipated working capital needs or other transactions, our ability to carry out our business plan could be adversely affected, and we may be required to scale back operations to reflect the extent of available funding. We may make acquisitions in the future, if advisable, and these acquisitions involve numerous risks. Our growth depends upon market growth and our ability to enhance our existing products and services, and to introduce new products and services on a timely basis. One of the ways to accomplish this is through acquisitions. Acquisitions involve numerous risks, including, but not limited to, the following: · difficulty and increased costs in assimilating employees, including our possible inability to keep and retain key employees of the acquired business; · disruption of our ongoing business; · discovery of undisclosed liabilities of the acquired companies and legal disputes with founders or shareholders of acquired companies; · inability to successfully incorporate acquired technology and operations into our business and maintain uniform standards, controls, policies, and procedures; · inability to commercialize acquired technology; · the need to take impairment charges or write-downs with respect to acquired assets and · the failure of the acquired entity to perform as anticipated. If We Experience Problems In Our Distribution Operations, We Could Lose Customers In addition to product vendors, we depend on several other third parties over whom we have limited control, including, in particular, Federal Express, United Parcel Service and common carriers for delivery of products to and from our distribution facility and to our customers. We have no long-term relationships with any of those parties. We are therefore subject to risks, including risks of employee strikes and inclement weather, which could result in failures by such carriers to deliver products to our customers in a timely manner, which could damage our reputation and name. 5 The Industry In Which We Compete In Is Highly Competitive We face competition in each area of our business. Some of our competitors have greater resources and a more established market position than we have. Our primary competitors include: · major manufacturers of computer equipment such as, Dell Computer Corporation, Hewlett Packard and IBM, each of which offer “as-is”, refurbished and new equipment through their websites and direct e-mail broadcast campaigns; · privately and publicly owned businesses such as Redemtech, Intechra and Tech Turn that offer asset management and end-of-life product refurbishment and remarketing services; · traditional store-based computer retailers, such as Best Buy Co., Inc., and · online competitors and auction sites, such as e-Bay Some competitors have longer operating histories, larger customer or user bases, greater brand name recognition and significantly greater financial, marketing and other resources than we do. Some of these competitors already have an established brand name and can devote substantially more resources to increasing brand name recognition and product acquisition than we can. In addition, larger, well-established and well-financed entities may join with online competitors or computer manufacturers or suppliers as the use of the Internet and other online services increases. Our competitors may be able to secure products from vendors on more favorable terms, fulfill customer orders more efficiently or adopt more aggressive price or inventory availability policies than we can. Traditional store-based retailers also enable customers to see and test products in a manner that is not possible in the wholesale business. Our product offerings must compete with other new computer equipment and related products offered by our competitors. That competition may intensify if prices for new computers continue to decrease. No Distributions; Issuance Of Preferred Classes of Members We do not have a history of paying distributions to our investors, and there can be no assurance that dividends will be paid in the foreseeable future by the Registrant.We intend to use any earnings, which may be generated to finance the growth of our businesses. The Registrant’s Board of Directors has the right to authorize the issuance of preferred stock, without further shareholder approval, the holders of which may have preferences over the holders of the Common Stock as to payment of dividends. The Registrant’s common stock is illiquid and subject to price volatility unrelated to our operations. If a market for the Registrant’s common stock does develop, its market price could fluctuate substantially due to a variety of factors, including market perception of our ability to achieve our planned growth, quarterly operating results of other companies in the same industry, trading volume in Registrant’s common stock, changes in general conditions in the economy and the financial markets or other developments affecting us or our competitors. In addition, the stock market itself is subject to extreme price and volume fluctuations. This volatility has had a significant effect on the market price of securities issued by many companies for reasons unrelated to their operating performance and could have the same effect on the Registrant’s common stock. A large number of shares may be eligible for future sale and may depress the Registrant’s stock price. The Registrant may be required, under terms of future financing arrangements, to offer a large number of common shares to the public, or to register for sale by future private investors a large number of shares sold in private sales to them. Sales of substantial amounts of common stock, or a perception that such sales could occur, and the existence of options or warrants to purchase shares of common stock at prices that may be below the then-current market price of the Registrant’s common stock, could adversely affect the market price of our common stock and could impair Registrant’s ability to raise capital through the sale of our equity securities, either of which would decrease the value of any earlier investment in our common stock. 6 Dependence On Key Individuals Our success depends to a significant extent upon the continued contributions of our key management, technical and sales personnel, many of who would be difficult to replace. The loss of one or more of these employees could harm our business. Although we have entered into a limited number of employment contracts with certain executive officers, we generally do not have long term employment contracts with our key employees. Our success also depends on our ability to identify, attract and retain qualified technical, sales, marketing, finance and managerial personnel. Competition for qualified personnel is particularly intense in our industry and in our locations. This makes it difficult to retain our key personnel and to recruit highly qualified personnel. We have experienced, and may continue to experience, difficulty in hiring and retaining candidates with appropriate qualifications. To be successful, we need to hire candidates with appropriate qualifications and retain our key executives and employees. We are organized with a small senior management team. If we were to lose the services of one of the following members of our management team, our overall operations could be adversely affected. We consider our key individuals as of this filing to be: Marc Sherman, Chairman, Chief Executive Officer, Director David Meynarez, Chief Financial Officer, Treasurer, Director Anti-Takeover Provisions Certain provisions of the Registrant’s Amended and Restated Certificate of Incorporation, Amended and Restated By-laws and Delaware law may be deemed to have an anti-takeover effect. The Registrant’s certificate of incorporation provides that its Board of Directors may issue additional shares of Common Stock or establish one or more classes or series of Preferred Stock with such designations, relative voting rights, dividend rates, liquidation and other rights, preferences and limitations that the Board of Directors fixes without stockholder approval. In addition, the Registrant is subject to the anti-takeover provisions of Section 203 of the Delaware General Corporation Law. In general, the statute prohibits a publicly held Delaware corporation from engaging in a "business combination" with an "interested stockholder" for a period of three years after the date of the transaction in which the person became an interested stockholder, unless the business combination is approved in a prescribed manner. Each of the foregoing provisions may have the effect of rendering more difficult, delaying, discouraging, preventing or rendering more costly an acquisition of QSGI or a change in control of QSGI. Corporate Information QSGI was incorporated in the State of Delaware in October 2001.Up and until July 1, 2009 it operated with three segments all focused in Information Technology.Specifically those disciplines were Data Center Maintenance, Data Security and Compliance and Network Infrastructure Design and Support.The company’s Board of Directors decided to voluntarily file for Chapter 11 Bankruptcy protection on July 2, 2009.By September 2009, the company sold significantly all of its assets while it negotiated with its secured lenders to restructure the remainder of its indebtedness and emerge from bankruptcy.The company settled with it lenders during the second quarter of 2010 which allowed it to pursue a Plan of Reorganization (the “Plan”) and settle with its unsecured creditors.As noted above, the Plan was approved by the impaired parties and confirmed by the US Bankruptcy Court on May 4, 2011.The remainder of this report will provide information regarding KruseCom, unless specifically noted. Plan of Reorganization The Plan provides for, among other things, a restructuring of pre-petition debt, as follows (i) distribution of $50,000 and issuance of 10,000,000 common shares in the reorganized debtor for the extinguishment of unsecured indebtedness; (ii) extinguishment of one $10,159,000 unsecured claim in consideration for the confirmation of a Plan of Reorganization; (iii) issuance of 425,000 common shares for the extinguishment of the redeemable convertible preferred stock; (iv) assumption of one $150,000 contingent secured claim bearing interest at 8% per annum and being paid over 8 installments beginning 120 days after confirmation; (v) assumption of note for bankruptcy legal expenses in the amount of $61,673, bearing interest at 8% per annum and being paid over 8 installments beginning 120 days after Plan confirmation; (vi) the right to issue 3,524,000 common shares in exchange for legal services related to the Plan of reorganization; (vii) issuance of 190,000,000 common shares in consideration for the merger of KruseCom; (viii) reservation of 10,000,000 shares to be issued by the reorganized debtor for working capital; (ix) reservation of 2,250,000 shares to be issued by the reorganized debtor to key third parties. Corporate History of KruseCom KruseCom, was formed as a Florida Limited Liability Company in 2009.KruseCom has not been part of any bankruptcy, receivership or similar proceeding and has not had a material reclassification, merger, consolidation or purchase of sale of a significant amount of assets not in the ordinary course of business.KruseCom’s principal product is data security and compliance (Auditing and Detagging, Erasing of Hard Drive, Tape and Hard Drive Degaussing, Regulatory Compliance Certification and Indemnification, Real time Extranet Reporting, Remarketing and Revenue Sharing and EPA Compliant Recycling, Reverse Logistics, Client-Site Audit and Erasure Solutions).KruseCom has technical facilities in New Jersey, a sales, marketing and business development office in Florida and sales offices in Kentucky and New Hampshire. 7 For accounting purposes the merger of QSGI and KruseCom will be accounted for as a reverse acquisition with KurseCom as the acquirer and QSGI as the acquired party.Unless the context suggests otherwise, when we refer in this report to business and financial information for periods prior to the consummation of the reverse acquisition, we are referring to the business and financial information of KruseCom. Dependence on Major Customers We do not have any exclusive long-term arrangements with our customers for continued sales of our products.At present, we operate primarily in the United States and no assets in foreign countries. For the periods ended December 31, 2009 and 2010 and March 31, 2011 sales to our top ten customers comprised 83%, 49% and 54% of revenue, respectively. A portion of our revenues is also derived from export sales.For the periods ended December 31, 2009 and 2010 and March 31, 2011 export sales were 0%, 7% and 3%, respectively. Backlog Customers typically do not place recurring "long-term" orders with us, resulting in a limited order backlog at any point in time. Our failure to receive orders from customers on a continuous basis could have a material adverse effect on our financial condition, results of operations and cash flows given our lack of recurring orders. Employees As of March 31, 2011, we employed approximately 10 full-time and 1 part-time employees. None of our employees are represented by a collective bargaining agreement, nor have we experienced any work stoppages. We consider our relations with our employees to be good. We depend on the continued service of our key technical, sales and senior management personnel, and our ability to attract and retain additional qualified personnel. If we are unable to hire and retain qualified personnel, our business will be seriously harmed. Available Information Our Internet website address is http://www.krusecom.com The Registrant’s website address is http://www.qsgiinc.com Compliance With Environmental Regulations Federal, state, and local laws or regulations which have been enacted or adopted regulating the discharge of materials into the environment have not had, and under present conditions we do not foresee that they will have, a material adverse effect on our capital expenditures, earnings, cash flows or our competitive position. We will continue to monitor our operations with respect to potential environmental issues and costs, including changes in legally mandated standards. We recycle used equipment that may contain hazardous materials through one of several EPA certified recyclers. For a fee, these recyclers manage commodities and materials for recycling in accordance with applicable local, state and federal laws, rules and regulations. Upon receipt of materials for recycling, they provides us with a Certification of Destruction that, in part, certifies that the materials were accepted for the purpose of recycling and/or destruction in accordance with all applicable standards including federal, state and local requirements. 8 Properties Our Data Security and Compliance technical operation leases approximately 6,000 square feet of general warehouse and office space in Eatontown, New Jersey pursuant to a five-year lease at a current annual rental of approximately $46,000, escalating each year.In addition to fixed rentals, the real property lease requires the Company to pay all common area maintenance, real estate taxes and insurance. This facility, with approximately 6,000 feet of warehouse space, is in good condition. This lease expires in December 2015. This warehouse has sufficient capacity for our current business needs.However, the company’s New Jersey landlord has additional space available in the same vicinity.Initial conversations have taken place with the landlord to discuss expansion into a 10,000 square foot space.Additionally, the company leases office space in Palm Beach, Florida for approximately $50,000 per year, which includes all common area maintenance, taxes and insurance, on a month-to-month basis and is cancellable with a 30-day notice by either party.This location is utilized for the company’s sales and administrative office staff.There is space is sufficient for its current needs.There is ample available office space in the area should the need arise. Legal Proceedings From time to time, the Company may be party to legal proceedings which arise generally in the ordinary course of business.QSGI is expecting to emerge from Chapter 11 Bankruptcy in July 2011.All claims against QSGI have been resolved as part of that process.Management is not aware of any claims against KruseCom or QSGI that would have a material adverse affect on the financial position, results of operation or cash flows of KruseCom or QSGI. Certain Relationships and Related Transactions, and Director Independence Loans from Principal Stockholders/Executive Officers As of March 31, 2011, December 31, 2010 and 2009, there were no outstanding loans or notes due to or due from principal stockholders or executive officers. Sales to Related Party The Company had sales to Keystone Memory Group, a customer related to Marc Sherman, CEO, who is a principal stockholder of the Company. Marc Sherman's sister is part owner of Keystone Memory Group. Sales to Keystone amounted to approximately $125,000 for the quarter ended March 31, 2011 and $13,000 and $0 for the years ended December 31, 2010 and 2009, respectively. Accounts receivable from this customer amounted to $37,500 for the quarter ended March 31, 2011, and $0 and $0 for December 31, 2010 and 2009 respectively. Keystone primarily sells memory upgrades for Sun, HP, Cisco, Compaq and IBM workstations, servers and personal computers as well as other computer parts. We sell personal computer memory modules to Keystone in bona fide arms-length negotiated transactions at competitive fair market prices. Submission of Matters to a Vote of Security Holders With the exception of the voting that occurred to approve the plan of reorganization and hence the merger of KruseCom and QSGI, there were no other submissions of matters to a vote. Management’s Discussion And Analysis of Financial Condition and Results of Operations The following table sets forth, for the relationships to total revenue of line items in our statements of operations for the quarter ended March 31, 2011 and 2010 and is derived from the Unaudited Statement of Operations included below. 9 Quarter Ended Quarter Ended March 31, 2011 March 31, 2010 Total Revenue % % Cost of Good Sold 59
